DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on June 17th, 2022, has been entered. 
Upon entrance of the Amendment, claims 1-3, 5-9, and 12-14 were amended; and claims 11 was cancelled. Claims 1-10 and 12-14 are currently pending.
 Response to Arguments
Applicant’s arguments, filed on June 17th, 2022, with respect to the amended features of claims 1, 13, and 14 have been fully considered and are persuasive.  
Reasons for Allowance
Claims 1-10 and 12-14 are allowed. The following is an examiner' s statement of reasons for allowance:
Regarding to claim 1, the prior art fails to anticipate or render obvious the limitations including “a first transfer arm that transfers the processing liquid bottle among the first carrier accommodation section, the first bottle accommodation section, and the liquid feeding section; an overhead hoist configured to transfer the plurality of carriers between the carrier storage apparatus and the processing liquid supply apparatus” in combination with the rest of limitations recited in claim 1.
Regarding to claim 13, the prior art fails to anticipate or render obvious the limitations including “a plurality of vertically stacked carrier accommodation sections, each carrier accommodation section configured to accommodate a removable carrier from a carrier storage apparatus positioned outside the processing liquid supply apparatus, each carrier configured to simultaneously accommodate a plurality of processing liquid bottles; a transfer section separating the carrier accommodation section from the bottle accommodation section and the liquid feeding section, the transfer section including a transfer arm configured to directly transfer the processing liquid bottle among the first carrier accommodation section, the first bottle accommodation section, and the liquid feeding section” in combination with the rest of limitations recited in claim 13.
Regarding to claim 14, the prior art fails to anticipate or render obvious the limitations including “a plurality of vertically stacked carrier accommodation sections, each carrier accommodation section configured to accommodate a removable carrier, each carrier configured to simultaneously accommodate a plurality of processing liquid bottles; a delivery section positioned above the plurality of carrier accommodation sections and configured to deliver the carrier between carrier storage apparatus and a processing liquid supply apparatus that supplies a processing liquid to a substrate processing apparatus” in combination with the rest of limitations recited in claim 14.
Claims 2-10 and 12 are dependent from allowable claim 1, thus they are allowable.
The claim amendment has placed the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828